                               BROWN & ROSEN LLC
                                        Attorneys At Law
                                    100 State Street, Suite 900
                                       Boston, MA 02109
                                        617-728-9111 (T)
                                      www.brownrosen.com

                                                             May 8, 2020
OetkenNYSDChambers@nysd.uscourts.gov
Hon. J. Paul Oetken
Thurgood Marshall
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

RE:    Hines v. Roc-a-Fella Records Inc. et al
       DOCKET NO. 1:19-cv-04587-JPO

Dear Hon Judge Oetken:

        This office is Ernie Hines d/b/a Colorful Music (“Hines”). On April 30, 2020, Plaintiff
sought reconsideration and clarification of this Court’s decision dated April 16, 2020 (Docket
Entry 94) dismissing the case, and granting Hines’ motion to amend the complaint against Roc-
a-Fella Records LLC, UMG Recordings, Inc., Sony Music Entertainment (collectively “the
Record Labels”) Shawn Carter (“Carter”) & Timothy Mosley (“Mosley”).

       At this time, Plaintiff seeks to withdraw the Motion For Reconsideration. Plaintiff will
no longer purse the prosecution of this action.

       Pursuant to this Court’s Order, Docket Entry 100, dated May 4, 2020, Plaintiff was
informed of the ability to file new litigation against Shawn Carter and Timothy Mosley. Plaintiff
and has done so in Hines v. EMI Music April, Inc., 20-cv-3535-GBD (“New Action”). The new
action was filed this week.

        Plaintiff did not report the two Hines litigations as “related” and Hon. Judge Daniels has
been assigned to the new action. While Plaintiff’s Counsel believes the two case are related,
Counsel also believed Webber, et al. v. Dash, et al, 19-cv-610 and Brooks v. Dash, et al 19-cv-
1944 were related matters. The two Dash cases both involved copyright infringement and the
same modus operandi relating to the infringement. The Court found the cases to be unrelated.
See Exhibit A. Based on Chief Justice McMahon decides at Exhibit A, Plaintiff did not believe
the actions would be deemed related.
Sincerely,
Brown & Rosen LLC
By:
       _________________
       Christopher L. Brown
                                        EXHIBIT A
From: NYSD_ECF_Pool@nysd.uscourts.gov [mailto:NYSD_ECF_Pool@nysd.uscourts.gov]
Sent: Thursday, March 7, 2019 9:50 AM
To: CourtMail@nysd.uscourts.gov
Subject: Activity in Case 1:19-cv-01944-UA Edwyna W. Brooks v. Dash et al Case Declined as Not Related



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                        U.S. District Court

                                  Southern District of New York

Notice of Electronic Filing


The following transaction was entered on 3/7/2019 at 9:50 AM EST and filed on 3/7/2019

Case Name:          Edwyna W. Brooks v. Dash et al

Case Number:        1:19-cv-01944-UA

Filer:

Document Number: No document attached


Docket Text:
CASE DECLINED AS NOT RELATED. Case referred as related to 19-cv-610 and
declined by Judge Colleen McMahon and returned to wheel for assignment. (ma)


1:19-cv-01944-UA Notice has been electronically mailed to:

Christopher Lloyd Brown   cbrown@brownrosen.com

1:19-cv-01944-UA Notice has been delivered by other means to:
